Citation Nr: 0618699	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-23 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an extension of a temporary total disability 
evaluation under 38 C.F.R. § 4.30, for the time period from 
May 1, 2002 to June 2, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served on a period of active duty from December 
1984 to April 1985. 

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision rendered by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  A temporary total evaluation with an extension was 
assigned under 38 C.F.R. § 4.30 for the period from November 
13, 2001 until April 30, 2002, based on post-surgical 
convalescence of the service-connected left wrist disability.

2.  A temporary total evaluation was assigned under 38 C.F.R. 
§ 4.30 for the period from June 3, 2002 to July 31, 2002, 
based on surgical treatment of the service-connected left 
wrist disability on June 3, 2002 requiring convalescence.

3.  The veteran was under the care of a VA physician during 
the time period between the 2001 and 2002 left wrist 
surgeries and was unable to perform his regular job and 
duties because of post-surgical service-connected left wrist 
disability.


CONCLUSION OF LAW

The criteria for an extension of a temporary total evaluation 
under 38 C.F.R. § 4.30, for the time period from May 1, 2002 
until June 2, 2002, for convalescence following surgical 
treatment for the veteran's service-connected left wrist 
disability have been met.  38 U.S.C.A. §§ 5107, 7104 (West 
2002 & Supp 2005); 38 C.F.R. § 4.30 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Temporary Total Disability Evaluation

The veteran contends that he entitled to an extension of a 
temporary total evaluation under 38 C.F.R. § 4.30 for the 
time period from May 1, 2002 until June 2, 2002, for 
convalescence, including an inability to return to work, 
following a November 2001 surgical treatment for his service-
connected left wrist disability.

Service connection was in effect for residuals of left wrist 
fracture, status post arthrodesis.  The veteran underwent 
pseudo-arthrosis take-down, hardware removal, and four-corner 
fusion at a VA Medical Center on November 13, 2001.  

In a January 2002 rating decision, the RO granted a temporary 
total evaluation effective from November 13, 2001 and prior 
to March 1, 2002, because of surgical treatment the veteran 
received for his service-connected left wrist disability 
requiring convalescence.  In a May 2002 rating decision, the 
RO extended the temporary total evaluation for the veteran's 
convalescence through to May 1, 2002, based on outpatient 
treatment notes showing a re-injury during rehabilitation as 
well as a notation that his arm disability would remain for 
two more months.  Further, evidence of record indicates that 
the veteran underwent a carpal tunnel release of the left 
wrist on June 3, 2002.  In a September 2002 rating decision, 
the RO granted a temporary total evaluation effective from 
June 3, 2002 and ending August 1, 2002, because of additional 
surgical treatment the veteran received for his service-
connected left wrist disability requiring convalescence.

A total disability rating will be assigned, effective from 
the date of a hospital admission and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge, if the hospital treatment 
of a service-connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with respect to postoperative residuals such as 
incompletely healed surgical wounds, stumps and recent 
amputations, therapeutic immobilization of one major joint or 
more (the shoulder is considered a major joint, pursuant to 
38 C.F.R. § 4.5), application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a) 
(2005).

In this case, the veteran received a temporary total rating 
effective from November 13, 2001 with an extension until 
April 30, 2002.  Extensions of 1, 2 or 3 months beyond the 
initial 3 months may be made under paragraphs (a)(1), (2), or 
(3), and extensions of 1 or more months up to 6 months beyond 
the initial 6 months period may be made only under § 4.30 (a) 
(2) or (3). 38 C.F.R. § 4.30(b) (2005).

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provision of 38 C.F.R. § 4.30.  In addition, the Court has 
determined that the inability to return to any employment 
indicates a need for continuing convalescence under 38 C.F.R. 
§ 4.30.  See Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); 
see also Felden v. West, 11 Vet. App. 427, 430 (1998).  
Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home recovery.

Although the medical evidence of record does not show, during 
the time period from May 1, 2002 to June 2, 2002, that the 
veteran's left wrist had incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
the wrist, or the necessity for house confinement, an October 
2003 statement from the veteran's VA physician indicated that 
the veteran was under his care during the time period between 
the 2001 and 2002 left wrist surgeries and unable to perform 
his regular job and duties because of left wrist arthritis 
and carpal tunnel syndrome conditions.  In an August 2003 
statement, the same VA physician reported that the veteran 
was under his care from April 2002 to June 2002 for left 
wrist fusion and carpal tunnel syndrome and exhibited limited 
weight bearing of the left upper extremity.  The veteran also 
indicated in the April 2005 hearing transcript that he did 
not return to work during the time period between his left 
wrist surgeries.  Finally, in an August 2002 statement, the 
veteran's VA physician indicated that he could return to full 
activities as of that date.   

In this case, the Board finds that the veteran is entitled to 
an extension of the temporary total evaluation under 38 
C.F.R. § 4.30(b) from May 1, 2002 to June 2, 2002.  Objective 
medical evidence indicates the need for additional 
convalescence following the November 2001 surgery, as it was 
specifically noted in the October 2003 VA treatment note that 
the veteran required a physician's care and was unable to 
perform his job during this time period due to his left wrist 
disability.  Consequently, the criteria for an extension of a 
temporary total evaluation under 38 C.F.R. § 4.30 (b)(2) for 
convalescence following surgery on the veteran's service-
connected left wrist have been met.  See 38 U.S.C.A. §§ 5107, 
5104 (West 2002); 38 C.F.R. § 4.30 (2005).  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

This decision grants entitlement to extension of a temporary 
total disability evaluation under 38 C.F.R. § 4.30 for the 
time period from May 1, 2002 until June 2, 2002.  
Consequently, the Board finds no need to further discuss 
compliance with VA's duties to notify and assist the veteran 
concerning this claim.  


ORDER

Entitlement to an extension of a temporary total disability 
evaluation under 38 C.F.R. § 4.30, for the time period from 
May 1, 2002 until June 2, 2002, for convalescence following 
surgery on the veteran's service-connected left wrist 
disability is granted.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


